Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 3/16/18.  Claims 1-13 are pending and have been examined.
	Claims 1-2 and 5-13 are rejected.
	Claims 3-4 are objected.

Drawings
	The drawings filed on 3/16/18 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/18 and 3/22/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-2 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of USPAT10592824. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and the claims of USPAT10592824 are almost the same in scope.  The difference in the independent claim 1 of the instant application and the independent claims 1 of USPAT10592824 is that the independent claim 1 of the instant application recites less limitation than the independent claim 1 of USPAT10592824, for example, the independent claim 1 of the instant application does not recite “a second learning unit that sets the coefficient relating to the measured data, without changing the coefficient relating to the time lag element in the thermal displacement estimation calculation formula by machine learning based on the difference while treating the coefficient relating to the time lag element as constant; and
a repetition unit that repeats machine learning by the first learning unit and machine learning by the second learning unit in such a manner that the second learning unit performs the machine learning while treating the coefficient relating to the time lag element as constant in the thermal displacement estimation calculation formula set by the machine learning by the first learning unit, and that the first learning unit performs the machine learning while treating the coefficient relating to the measured data as constant, without changing the coefficient relating to the time lag element in the thermal displacement estimation calculation formula set by the machine learning by the second learning unit” that are recited in the independent claim 1 of USPAT10592824. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
For similar reasons, claims 2, 5-6 and 11-13 of the instant application are patentably indistinct from claims 2-10 of USPAT10592824.
	The difference between claim 7 of the instant application and claim 1 of USPAT10592824 is that claim 7 of the instant application further recites wherein the thermal displacement estimation calculation formula is set based on machine learning using a neural network. However, translation of JP2003094291 to Ebisawa et al. (hereinafter “Ebisawa”) in an analogous art discloses wherein the thermal displacement estimation calculation formula is set based on machine learning using a neural network (Ebisawa, see Fig. 2, Fig. 3 and their corresponding paragraphs). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ebisawa into the apparatus of USPAT10592824. The modification would be obvious because one of the ordinary skill in the art would want to improve positioning accuracy by using neural network (Ebisawa, see [0049]).
The difference between claim 8 of the instant application and claim 1 of USPAT10592824 is that claim 8 of the instant application further recites wherein the calculation formula learning unit sets the thermal displacement estimation calculation formula based on machine learning using multiple regression analysis giving consideration to an L2 regularization term. However, Ebisawa in an analogous art discloses wherein the calculation formula learning unit sets the thermal displacement estimation calculation formula based on machine learning (Ebisawa, see abstract, Fig. 2 and [0039]-[0040]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ebisawa into the apparatus of USPAT10592824. The modification would be obvious because one of the ordinary skill in the art would want to improve positioning accuracy by using neural network (Ebisawa, see [0049]). Takahashi in an analogues art discloses using multiple regression analysis giving consideration to an L2 regularization term (Takahashi, see [0090]-[0091]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Takahashi into the apparatus of USPAT10592824. The modification would be obvious because one of the ordinary skill in the art would want to improve the accuracy rate and the failure rate to execute the anomaly detection with high accuracy by using multiple regression analysis giving consideration to an L2 regularization term (Takahashi, see [0085]-[0091]).
The difference between claim 9 of the instant application and claim 1 of USPAT10592824 is that claim 9 of the instant application further recites wherein the calculation formula learning unit sets the thermal displacement estimation calculation formula using sparse regularization learning. Ebisawa in an analogous art discloses wherein the calculation formula learning unit sets the thermal displacement estimation calculation formula (Ebisawa, see abstract, Fig. 2 and [0039]-[0040]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ebisawa into the apparatus of USPAT10592824. The modification would be obvious because one of the ordinary skill in the art would want to improve positioning accuracy by using neural network (Ebisawa, see [0049]). Takahashi in an analogous art discloses using sparse regularization learning (Takahashi, see [0051]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Takahashi into the apparatus of USPAT10592824. The modification would be obvious because one of the ordinary skill in the art would want to improve the accuracy rate and the failure rate to execute the anomaly detection with high accuracy by using multiple regression analysis giving consideration to an L2 regularization term (Takahashi, see [0085]-[0091]).
The difference between claim 10 of the instant application and claim 1 of USPAT10592824 is that claim 10 of the instant application further recites a detection unit that detects measured data in the measured data group that do not contribute to increase in the accuracy of thermal displacement estimation, the detection unit detects the measured data based on thermal displacement estimation formula set by the sparse regularization learning. Ebisawa in an analogous art discloses thermal displacement estimation, thermal displacement estimation calculation formula (Ebisawa, see abstract, Fig. 2 and [0039]-[0040]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ebisawa into the apparatus of USPAT10592824. The modification would be obvious because one of the ordinary skill in the art would want to improve positioning accuracy by using neural network (Ebisawa, see [0049]). Takahashi in an analogous art discloses a detection unit that detects measured data in the measured data group that do not contribute to increase in the accuracy of estimation, the detection unit detects the measured data based on formula set by the sparse regularization learning (Takahasi, see [0003] and [0047] and [0053]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Takahashi into the apparatus of USPAT10592824. The modification would be obvious because one of the ordinary skill in the art would want to improve the accuracy rate and the failure rate to execute the anomaly detection with high accuracy by using multiple regression analysis giving consideration to an L2 regularization term (Takahashi, see [0085]-[0091]).

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: measured data acquisition unit, thermal displacement acquisition unit in claim 1, storage unit in claims 1-2, calculation formula learning unit in claims 1-2 and 8-9, contribution determination unit in claims 3-4, detection unit in claim 10, compensation value calculation unit and compensation unit in claim 12 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over translation of JP2003094291 to Ebisawa et al. (hereinafter “Ebisawa”) provided in the 3/22/19 IDS, in view of US6471451 to Kojima et al. (hereinafter “Kojima”).

As per claim 1, Ebisawa substantially discloses a machine learning device that optimizes, by machine learning, a calculation formula used for estimating the thermal displacement of a machine element to be thermally expanded in a machine tool (Ebisawa, see abstract and [0039]-[0040] for optimizing a calculation formula used for estimating the thermal displacement of a machine element to be thermally expanded in a machine tool by machine learning) based on a measured data group containing temperature data about the machine element and its surrounds (Ebisawa, see abstract, [0017] and [0039]-[0040]), the machine learning device comprising: a measured data acquisition unit that acquires the measured data group (Ebisawa, see abstract, Fig. 3 and its corresponding paragraphs for a measured data acquisition unit that acquires the measured data group); a thermal displacement acquisition unit that acquires a thermal displacement actual measured value about the machine element (Ebisawa, see abstract and [0062]); a storage unit that uses the measured data group acquired by the measured data acquisition unit as input data, uses the thermal displacement actual measured value about the machine element acquired by the thermal displacement acquisition unit as a label, and stores the input data in association with each other as teaching data (Ebisawa, see [0019], [0062] and [0039]-[0041], it is noted that in machine learning field, the parameter being predicted is defined as a label); and a calculation formula learning unit that performs machine learning based on the measured data group and the thermal displacement actual measured value about the machine element thereby setting a thermal displacement estimation calculation formula used for calculating the thermal displacement of the machine element based on the measured data group (Ebisawa, see abstract, [0017], Fig. 2 and its corresponding paragraphs for a calculation formula learning unit that performs machine learning based on the measured data group and the thermal displacement actual measured value about the machine element thereby setting a thermal displacement estimation calculation formula used for calculating the thermal displacement of the machine element based on the measured data group), wherein the calculation formula learning unit sets the thermal displacement estimation calculation formula based on thermal displacement estimated value about the machine element calculated by substituting the measured data group in a predetermined period stored as the teaching data in the storage unit into the thermal displacement estimation calculation formula and the thermal displacement actual measured value about the machine element in the predetermined period stored as the label in the storage unit (Ebisawa, see abstract, [0017], Fig. 2 and its corresponding paragraphs). Ebisawa does not explicitly disclose setting the thermal displacement estimation calculation formula based on a difference between the calculated thermal displacement value and the actual thermal displacement value.
However, Kojima in an analogous art discloses setting the thermal displacement estimation calculation formula based on a difference between the calculated thermal displacement value and the actual thermal displacement value (Kojima, see col. 11 line 55-col. 12 line 34).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kojima into the apparatus of Ebisawa. The modification would be obvious because one of the ordinary skill in the art would want to correct thermal displacement easily and at a low cost (Kojima, see col. 1 lines 45-46).

As per claim 2, the rejection of claim 1 is incorporated, Ebisawa further discloses the measured data acquisition unit further acquires a second measured data group by adding measured data to the measured data group, the measured data acquisition unit stores the second measured data group as input data into the storage unit, and the calculation formula learning unit further sets a second thermal displacement estimation calculation formula used for calculating the thermal displacement of the machine element based on the second measured data group (Ebisawa, see [0017], Fig. 2 and its corresponding paragraphs for acquires a second measured data group by adding measured data to the measured data group, the measured data acquisition unit stores the second measured data group as input data into the storage unit, and the calculation formula learning unit further sets a second thermal displacement estimation calculation formula used for calculating the thermal displacement of the machine element based on the second measured data group).

As per claim 7, the rejection of claim 1 is incorporated, Ebisawa further discloses wherein the thermal displacement estimation calculation formula is set based on machine learning using a neural network (Ebisawa, see abstract, Fig. 2 and [0039]-[0040]).

As per claim 11, the rejection of claim 1 is incorporated, Ebisawa further discloses wherein the machine learning device is incorporated in a controller for the machine tool (Ebisawa, see Fig. 1, Fig. 3 and their corresponding paragraphs).

As per claim 12, the rejection of claim 1 is incorporated, Ebisawa further discloses thermal displacement compensation device for a machine tool, comprising: a compensation value calculation unit, wherein, based on the thermal displacement estimation calculation formula set by the machine learning device, the compensation value calculation unit calculates a compensation value corresponding to the thermal displacement of the machine element calculated from the measured data group; and a compensation unit that compensates the machine position of the machine element based on the compensation value about the machine element calculated by the compensation value calculation unit (Ebisawa, see Fig. 1, Fig. 3 and their corresponding paragraphs).

As per claim 13, the rejection of claim 12 is incorporated, Ebisawa further discloses wherein the thermal displacement compensation device is incorporated in a controller for the machine tool (Ebisawa, see Fig. 1, Fig. 3 and their corresponding paragraphs).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa, in view of Kojima, further in view of translation of DE102008005676 to Senda.

As per claim 5, the rejection of claim 1 is incorporated, the combination of Ebisawa and Kojima does not explicitly disclose the thermal displacement estimation calculation formula uses a first-order lag element in measured data in the measured data group. However, Senda in an analogous art discloses the thermal displacement estimation calculation formula uses a first-order lag element in measured data in the measured data group (Senda, see pages 3-4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Senda into the above combination of Ebisawa and Kojima. The modification would be obvious because one of the ordinary skill in the art would want to improve conditional displacement by considering a first-order lag element (Senda, see pages 2-4).

As per claim 6, the rejection of claim 1 is incorporated, the combination of Ebisawa and Kojima does not explicitly disclose wherein the thermal displacement estimation calculation formula uses a time shift element in measured data in the measured data group. However, Senda in an analogous art discloses wherein the thermal displacement estimation calculation formula uses a time shift element in measured data in the measured data group (Senda, see pages 2-4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Senda into the above combination of Ebisawa and Kojima. The modification would be obvious because one of the ordinary skill in the art would want to improve conditional displacement by considering a delay (i.e. time shift element) (Senda, see pages 2-4).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa, in view of Kojima, further in view of US20160076970 to Takahashi.

As per claim 8, the rejection of claim 1 is incorporated, Ebisawa further discloses wherein the calculation formula learning unit sets the thermal displacement estimation calculation formula based on machine learning (Ebisawa, see abstract, Fig. 2 and [0039]-[0040]). The combination of Ebisawa and Kojima does not explicitly disclose using multiple regression analysis giving consideration to an L2 regularization term.
However, Takahashi in an analogues art discloses using multiple regression analysis giving consideration to an L2 regularization term (Takahashi, see [0090]-[0091]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Takahashi into the above combination of Ebisawa and Kojima. The modification would be obvious because one of the ordinary skill in the art would want to improve the accuracy rate and the failure rate to execute the anomaly detection with high accuracy by using multiple regression analysis giving consideration to an L2 regularization term (Takahashi, see [0085]-[0091]).

As per claim 9, the rejection of claim 1 is incorporated, the rejection of claim 1 is incorporated, Ebisawa further discloses wherein the calculation formula learning unit sets the thermal displacement estimation calculation formula (Ebisawa, see abstract, Fig. 2 and [0039]-[0040]). The combination of Ebisawa and Kojima does not explicitly disclose using sparse regularization learning. However, Takahashi in an analogous art discloses using sparse regularization learning (Takahashi, see [0051]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Takahashi into the above combination of Ebisawa and Kojima. The modification would be obvious because one of the ordinary skill in the art would want to improve the accuracy rate and the failure rate to execute the anomaly detection with high accuracy (Takahashi, see [0051]-[0053]).

As per claim 10, the rejection of claim 9 is incorporated, Ebisawa further discloses thermal displacement estimation, thermal displacement estimation calculation formula (Ebisawa, see abstract, Fig. 2 and [0039]-[0040]). Takahashi further discloses a detection unit that detects measured data in the measured data group that do not contribute to increase in the accuracy of estimation, the detection unit detects the measured data based on formula set by the sparse regularization learning (Takahasi, see [0003] and [0047] and [0053]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Takahashi into the above combination of Ebisawa and Kojima. The modification would be obvious because one of the ordinary skill in the art would want to improve the accuracy rate and the failure rate to execute the anomaly detection with high accuracy (Takahashi, see [0051]-[0053]).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20020038189 discloses an apparatus for calculating a correction value for thermal displacement whereby accurate correction values for thermal displacement can be calculated even when the rotation of the main spindle is restarted after interruption thereof, wherein the apparatus for calculating the correction value for thermal displacement comprises temperature measuring means for measuring the temperature in the vicinity of the main spindle, thermal displacement amount estimating means for estimating an amount of thermal displacement of the main spindle on the basis of the measured temperature and a predetermined thermal displacement amount calculation expression, correction value calculating means for calculating the correction value, and adjusting displacement amount calculating means, which estimates an amount of displacement delay in re-rotation caused by the interruption of the rotation of the main spindle, and calculates an adjusting displacement amount on the basis of the estimated displacement delay amount. The correction value calculating means calculates a correction value on the basis of the thermal displacement amount estimated by the thermal displacement amount estimating means alone when the main spindle is started up and rotated, and on the other hand, when the main spindle is re-rotated, the correction value calculating means calculates a correction value on the basis of a displacement amount that is obtained by addition or subtraction of the thermal displacement amount estimated by the thermal displacement amount estimating means to/from the adjusting displacement amount calculated by the adjusting displacement amount calculating means.
	US9869992 discloses a thermal displacement correction device for a working machine that includes a thermal displacement correction amount calculation unit for calculating a thermal displacement correction amount and configured to correct a thermal displacement amount caused by heat generated and radiated from the working machine and changing with time by the thermal displacement correction amount, the thermal displacement correction device for the working machine including: a correction error coefficient storage memory; a correction precision calculation unit configured to calculate the correction precision of the thermal displacement correction amount based on the thermal displacement correction amount and the correction error coefficient; and a correction precision degradation notification unit.
	US9266209 discloses a thermal displacement correcting apparatus includes a correction amount estimating device and a parameter automatic selecting device that, in a machine tool having two different sets of specifications that differ due to the presence/absence of a scale and different methods of measuring the lengths of a bed and a table, estimate a thermal displacement correction amount of the machine tool of each set of specifications. The two devices store a collection of parameters for an estimated thermal displacement calculation corresponding to each of the bed, the scale, the table, and a workpiece, as a database, and select the parameters belonging to the set of specifications from the database based on machine information according to each set of specifications, calculate estimated thermal displacements of the bed, the table, and the workpiece, or also the scale, according to the selected parameters, and combine the estimated thermal displacements.
	US8924003 discloses a thermal displacement compensation method for a machine tool, in which a feed shaft thermal displacement amount is obtained and an amount which cancels the obtained feed shaft thermal displacement amount is added as a thermal displacement compensation amount to a position command for a feed axis, a position where a signal is first output by a position sensor for detecting the position of a movable part of the machine tool is first stored as an initial position. Then, the position where the signal is output by the position sensor is detected, and the thermal displacement compensation amount is modified according to a compensation error, which is the difference between the detected position (actual position) and the initial position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117